Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159804
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159804
                                                                    COA: 348217
                                                                    St. Clair CC: 18-000145-FC
  JASON JAY ROBINSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 15, 2019 order
  of the Court of Appeals is considered. We DIRECT the St. Clair County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2019
           s1113
                                                                               Clerk